NICHOLS, Justice (dissenting).
I respectfully dissent from the judgment entered this day.
On this appeal several substantial issues were raised and argued by counsel, yet the majority finds it appropriate to dispose of this appeal on the threshold question of standing.
On January 22, 1975, the voters of the Defendant, School Administrative District No. 71, authorized a school construction and school renovation project contingent upon approval of the project to receive state aid. On August 12, 1976, the State Board of Education gave conditional approval to this $4,330,000 project. In a previous challenge to the manner in which the conditions imposed by the State Board of Education were being met, the Plaintiff here, a Kennebunk voter and taxpayer, did not succeed. Cohen v. Maine School Administrative District No. 71, Me., 393 A.2d 547 (1978). There our Court held that under the provisions of 20 M.R.S.A. § 3457 only the determination of the Commissioner of Education was relevant to ultimate payment.
The majority reasons that because the holding in the 1978 case was adverse to the Plaintiff taxpayer, he is no longer in a position where his property, pecuniary or procedural rights are in jeopardy. Accordingly, the majority concludes that the Plaintiff is without standing to pursue this action for the determination of an issue not germane to the 1978 action, either against the Commissioner of Education, who was not a party to the earlier action, or against the other Defendants who were there at that time.
Indeed, the majority goes so far as to declare that by his equivocal letter of September 2, 1977, the Commissioner of Education has obligated the State to pay its substantial share of this project.
For more than one reason I cannot agree.
First, the State was neither a party nor a privy to a party to the earlier action. See Restatement (Second) of Judgments §§ 89-107.1 (Tent. Draft No. 3, 1976). The State is not bound by the 1978 judgment. Second, the record does not indicate that the State is in any manner obligated by contract to ultimately contribute to the cost of this project.
After the Defendant District completes the construction and renovation project and a full report is made, 20 M.R.S.A. § 3457 authorizes the then Commissioner of Education to determine the amount of state aid to be paid to the District for this project. We may note judicially that the incumbent is nearing the end of his service as Commissioner.
*1083At the time of the “full report” the then Commissioner of Education may make his own determination, based in part upon performance yet to be accomplished. There is nothing in this record which forecloses him from deciding that the conditions of the August 12, 1976, approval have not been met. He will not be restricted by Commissioner Millett’s letter of September 2, 1977, in which, on the basis of two letters received by him, Commissioner Millett stated that he “believed” that a condition had been met. That letter, after all, was not an act required of the Commissioner by statute; rather it was volunteered by Commissioner Millett to support the parties then moving for summary judgment against the Plaintiff. His successor may find that Commissioner Millett’s “belief” lacked validity.
Neither will the then Commissioner of Education be bound by the judgment entered in the 1978 action. First, he was not a party to it. Second, our Court recognized that the District’s compliance with the conditions of approval was not “an issue germane” to the 1978 action. Id. at 549.
Therefore, there is as much potential for economic injury to this Plaintiff and other taxpayers in the District today as when the earlier action was prosecuted. There is here the “particularized injury” which gives standing to persons aggrieved. Matter of Lappie, Me., 377 A.2d 441, 443 (1977).
In finding that the Plaintiff lacks standing, the majority assumes Plaintiff taxpayer is precluded by the 1978 judgment against him from pursuing this action, even against one not a party to the prior action. Careful analysis of several circumstances must be made before that conclusion is warranted.
Eighty years ago our Court declared that (a) where the parties to the two actions are the same and (b) where the issue necessarily involved is the same in each, a judgment obtained in the first action operates as an estoppel in the second, but it was there observed that this rule should be limited to those cases in which the parties to the second action were parties or privies to the previous litigation. Biddle & Smart Co. v. Burnham, 91 Me. 578, 582, 40 A. 669 (1898); see also Cianchette v. Verrier, 155 Me. 74, 88-91, 151 A.2d 502 (1959).
Although the general rule of issue preclusion has been broadened in many jurisdictions, it has yet to be reconsidered in Maine. When the majority sub silentio abandons the doctrine of mutuality, it does injustice to a complex and sensitive issue.1
Moreover, even courts which have broadened the rule of issue preclusion recognize that in many circumstances there may be subsequent relitigation of an issue. See Restatement (Second) of Judgments, §§ 68 and 68.1 (Tent. Draft No. 4, 1977) and § 88 (Tent. Draft No. 3, 1976).
In the case before us preclusion by judgment should not be subsumed within the law of standing.
Standing remains, as Professor Freund has observed, one of the most “amorphous” concepts in the domain of public law.2 After reviewing two leading cases 3 on standing decided in 1976 by the United States Supreme Court which were essentially irreconcilable, Professor Davis concluded that these decisions taken together subtracted from the guidance which parties and practitioners so badly need in this area of the law. In the same article Professor Davis went on to urge that the basic law of standing should be a simple proposition, cutting both ways:
One who is adversely affected by governmental action has standing to challenge *1084it, and one who is not adversely affected lacks standing. (Emphasis in original). K. Davis, Standing, 1976, 72 Nw. U.L.Rev. 69, 80 (1976).
Quoting Professor Davis and citing three of its own decisions the United States Supreme Court has declared and held:
“The basic idea that comes out in numerous cases is that an identifiable trifle is enough for standing to fight out a question of principle; the trifle is the basis for standing and the principle supplies the motivation.” United States v. Students Challenging Regulatory Agency Procedures (SCRAP), 412 U.S. 669, 689 (n. 14), 93 S.Ct. 2405, 2417, 37 L.Ed.2d 254 (1973).
In the case before us the Plaintiff taxpayer is significantly affected by the action he seeks to challenge. The potential for economic injury to the Plaintiff is an identifiable trifle—and more. Patently, he has the motivation that assures the adverseness upon which a court depends for illumination of difficult questions.4
We may recognize the concept of standing to be a malleable one, but we should never mold the concept to avoid the unpopular cause or the unattractive plaintiff.
The Plaintiff before us should not, I submit, be brushed aside by a denial of standing.

.Compare Adamson v. Hill, 202 Kan. 482, 449 P.2d 536 (1969); Kayler v. Gallihore, 269 N.C. 405, 152 S.E.2d 518 (1967) (Refusing to abandon mutuality) with Pat Perusse Realty Co. v. Lingo, 249 Md. 33, 238 A.2d 100 (1968); Sand-erson v. Balfour, 109 N.H. 213, 247 A.2d 185 (1968) (Abandoning doctrine in part).


. K. Parker and R. Stone, Standing and Public Law Remedies, 78 Columbia L.Rev. 771, 773 (1978).


. Simon v. Eastern Ky. Welfare Rights Organization, 426 U.S. 26, 96 S.Ct. 1917, 48 L.Ed.2d 450 (1976); Planned Parenthood of Central Mo. v. Danforth, 428 U.S. 52, 96 S.Ct. 2831, 49 L.Ed.2d 788 (1976).


. See generally Comment, Standing to Challenge Governmental Action, 30 Me.L.Rev. 31-54 (1978); Gladstone, Realtors v. Village of Bellwood, - U.S. -, -, 99 S.Ct. 1601, 60 L.Ed.2d 66 (1979).